TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00308-CV


First Indemnity of America Insurance Company, Appellant

v.

State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GV301357, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant First Indemnity of America Insurance Company has filed a motion to
dismiss its appeal.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   September 23, 2004